DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al., US Patent Application Publication No. 2005/0020456 (hereinafter referred to as Kawamura).
Regarding claims 1, 4-6 and 8-9, Kawamura discloses a grease composition comprising a base oil (as recited in claim 1) (see Claim 1 of Kawamura) to which is 
The difference between Kawamura and claim 1 is that Kawamura does not disclose a specific embodiment comprising all the compounds of claim 1.  
It is the position of the examiner that one of ordinary skill in the art at the time of the invention would immediately envisage the grease composition of claim 1 from the disclosure of Kawamura with a reasonable expectation of success.  

Regarding claim 7, it is the position of the examiner that the base number for an alkaline earth metal salicylate is very well-known in the art and the range of 50 to 600 is very broad and one of ordinary skill in the art at the time of the invention would know to use a calcium salicylate within the claimed range with a reasonable expectation of success.   

Claim Rejections - 35 USC § 103
Kawamura in view of Inami et al., International Publication No. WO/2014/102988 (hereinafter referred to as Inami – for citation purposes US Patent Application Publication No. 2015/0330451 is being used).  

Inami discloses a grease composition comprising a base oil (see Abstract) to which is added a diurea thickener (Para. [0042]) and additives including antirust agents, such as, zinc naphthenate (as recited in claim 2) and a linear fatty acid (as recited in claim 3) (Para. [0034]-[0036]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the antirust additives of Inami in the grease composition of Kawamura in order to enhance the rust prevention properties of the composition.  

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Fujitsu et al., US Patent Application Publication No. 2006/0189489 (hereinafter referred to as Fujitsu).  
Regarding claim 7, Kawamura discloses all the limitations discussed above but does not specifically disclose the BN of the calcium salicylate compound of claim 7.  
Fujitsu discloses a grease composition comprising a base oil (see Table 1 and Para. [0087]-[0097]) to which is added a diurea thickener (Para. [0095]) and additives including detergents, such as, calcium salicylates having a TBN of 165 mgKOH/g (as recited in claim 7) (Para. [0111]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the calcium salicylate of Fujitsu in the grease 

Conclusion
7.         There were unused X references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771